Citation Nr: 1507352	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-31 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for diabetes mellitus-associated peripheral neuropathy of the right (dominant) upper extremity.

2.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus-associated peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York that granted an increased rating for the diabetes mellitus.  The Veteran perfected an appeal of the absence of a separate rating for his peripheral neuropathy.

In May 2012, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In April 2014, the Board allowed a separate rating of 20-percent each for peripheral neuropathy of each upper extremity as due to diabetes mellitus and remanded the issue of entitlement to an initial rating higher than 20 percent to the Appeals Management Center (AMC), Washington, DC, for additional development.  The AMC, in an August 2014 rating decision, granted service connection for bilateral peripheral neuropathy of the upper extremities and assigned an initial 40-percent rating for the right upper extremity, and 20 percent for the left, both effective March 2009.

VA examiners have found that the service connected peripheral neuropathy would impair the Veteran's ability to carry out activities of daily living.  This finding raises the issue of entitlement to special monthly compensation based on the need for regular aid and attendance.  This issue is referred to the agency of original jurisdiction for initial adjudication.

In addition to his paper claims file, the Veteran also has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.


FINDING OF FACT

The Veteran's peripheral neuropathy causes moderately severe incomplete paralysis of all radicular groups in the right (dominant) extremity, and moderate incomplete paralysis of all radicular groups in the left upper extremity.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 40 percent for diabetes mellitus-associated peripheral neuropathy of the right (dominant) upper extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10, 4.124a, Diagnostic Code (DC) 8513 (2014).

2.  The requirements for an initial evaluation of 30 percent for diabetes mellitus-associated peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.10, 4.124a, Diagnostic Code (DC) 8513.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA treatment and examination reports are in the claims file, and the Board remanded for current examination results.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria, and ensured all relevant treatment records are in the claims file.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted in Bryant, were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may assess the merits of the appeal without prejudice to the Veteran.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the primary concern is the present level of disability, Francisco v. Brown, 7 Vet. App. 55 (1994), the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Rating Criteria

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  Id., Diseases of the Peripheral Nerves.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

The AMC rated the Veteran's peripheral neuropathy under DC 8513, paralysis of the all radicular groups.  See 38 C.F.R. § 4.124a.  Under those criteria, severe incomplete paralysis warrants a 50-percent rating for the major extremity, and 40 percent for the minor.  Moderate incomplete paralysis warrants a 30-percent rating for the major extremity, and 20 percent for the minor.  Mild incomplete paralysis warrants a 20-percent rating for either.  Id.  The Veteran is right handed.

In addition to remanding for a current examination, the Board instructed that the medical examiner should assess the severity of the peripheral neuropathy in each of the Veteran's upper extremities.  Nonetheless, the Board acknowledges that words such as "moderate," "moderately severe," and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Background

A December 2007 rating decision granted service connection for diabetes mellitus.  VA received the Veteran's claim of entitlement to service connection for associated peripheral neuropathy in March 2009.

The April 2011 VA examination report reflects that the Veteran reported tingling in the hands along with numbness and aching.  The Veteran reported only occasional problems with fine motor skills.  As the Board noted in the April 2014 decision, the physical examination revealed the motor strength of the upper extremities as normal, as was sensation to temperature and light touch.  Sensation to vibration was mildly diminished in the hands.  Reflexes were trace at the triceps but otherwise absent.  VA outpatient records dated in July 2011 note that an EMG of the upper extremities revealed bilateral carpal tunnel syndrome (CTS) and left-sided ulnar sensory neuropathy.

At the hearing, the Veteran again testified to tingling and numbness.  He testified further that he had difficulty at times picking up things, and could not hold weight for long.  His wife testified to essentially the same symptoms, and endorsed the fact the Veteran had lost strength in his hands.

The June 2014 peripheral nerve examination report reflects that the examiner reviewed the claims file as part of the examination.  The Veteran reported his symptoms extended from his hands up to his forearms, right upper extremity worse than the left.  On a scale of 1 to 10, he assessed the severity of the burning sensation as 2/10 on average, and 9/10 at its worse.  He reported that his functional limitations had increased, and that his symptoms occurred intermittently throughout each day and lasted anywhere from a few minutes to 20 minutes.  The Veteran reported further that he experienced weakness in his right hand after carving wood for 30 to 40 minutes, and he was unable to help carry in grocery packages or help with the dishes.  He reported that he eased the sensations by shaking out his hands.

The examiner noted that the Veteran had declined an EMG in 2013.  Nonetheless, his reported symptoms were essentially consistent.  The examination report reflects no constant or intermittent pain of either upper extremity.  Moderate paresthesia and numbness were noted in the right upper extremity and mild paresthesia and numbness in the left.

Physical examination revealed normal muscle motor strength throughout the upper extremities, and the examiner noted that there was no atrophy.  Reflexes were absent everywhere except at the left brachioradialis, which was 1+.  Sensation to light touch was decreased at the forearm bilaterally at the left hand and fingers, and absent at the right hand and fingers.  Phalen's and tinel's signs were positive bilaterally.  The examiner noted moderate incomplete paralysis of the right radial, median, and ulnar nerves, and mild incomplete paralysis on the left at the same nerves.

In light of the Veteran's reported symptoms and the objective findings on clinical examination, the examiner assessed the occupational impairment of the Veteran's neuropathy as an inability to carry light and heavy loads in the hands, and inability to complete his activities of daily living independently.  The Veteran's ability to perform fine motor skills for prolonged periods of time beyond 30 to 40 minutes without developing sensory symptoms and weakness in the dominant hand was also impacted.

As noted earlier, diagnostic tests have revealed CTS, for which the Veteran is not service connected.  The April 2014 remand directed the examiner to distinguish between diabetic neuropathy-symptoms and those related to other causes such as CTS-if possible.  The June 2014 examination report reflects that the examiner opined that any attempt to attribute the Veteran's symptomatology to either CTS in part and diabetes in part would require conjecture.  His rationale was that the medical literature indicates that it is quite common for diabetics to manifest with both CTS and peripheral neuropathy, and it did not necessarily mean that the diabetes was not the cause of both.  As a result, the examiner opined that all of the Veteran's symptoms should be deemed as associated with his diabetes.

When it is not possible to separate the effects of a non- service-connected condition from those of a service- connected condition, VA regulations dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Veteran underwent his most recent VA examination in October 2014.  The examiner found that the Veteran had no constant pain in the upper extremities, but moderate intermittent pain.  There was severe paresthesia in both upper extremities; severe numbness on the right and moderate numbness on the left.  Muscle strength remained normal.  Reflexes were absent or decreased.  Sensation was normal in the shoulders but decreased in the forearms, hand and fingers.  There was no atrophy.  The examiner estimated that there was mild incomplete paralysis of the radial, median, and ulnar nerves in both extremities.   It was noted that EMG studies had been abnormal in 2011.  The examiner agreed with the findings on the June 2014 examination that CTS and diabetic peripheral neuropathy symptoms could not be separated and that the disability impaired the Veteran's ability to work


Analysis

The upper radicular nerves control the movements of the shoulders, elbows, arms, wrists, hands and fingers.  See 38 C.F.R. § 4.124a, DCs 8510-8513.  The evidence shows the Veteran's main symptoms are diminished or absent reflexes, and sensation to light touch with paresthesia, numbness and intermittent pain.  Examiner have assessed these symptoms as ranging from mild to severe; but have found that overall there is no more than mild or moderate incomplete paralysis.  Indeed, there has been no loss of muscle strength or atrophy.

As described above, the rating criteria provide only limited guidance in determining whether an incomplete peripheral nerve paralysis is mild, moderate or severe.  Given the reported symptoms a moderate rating is warranted in each upper extremity.  On the other hand, the examiner's expert estimations of the level of disability, the normal strength, moderate level of intermittent pain; and absence of atrophy or continuous pain weigh against a finding of more than moderate incomplete paralysis in either upper extremity.

Accordingly a rating in excess of 40-percent for the right upper extremity is not warranted; but a 30 percent rating is warranted for the left upper extremity.  38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8513.

The Veteran's bilateral upper extremity neuropathy has manifested at the same rate of severity since March 2009; although various examiners have provided differing estimates of the level of some symptoms.  Hence, there is no basis for a staged rating.

Extraschedular Consideration

The November 2014 Supplemental Statement of the Case (SSOC) reflects that the AMC determined the Veteran's disability did not cause an exceptional disability picture; and, thus, referral for consideration of higher ratings on an extraschedular basis was not indicated.  See 38 C.F.R. § 3.321.

The Board may not award an extraschedular rating in the first instance but may review a determination by the AOJ or determine that referral is appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Board finds that an extraschedular rating is not warranted.  The rating criteria in this case essentially encompass all symptoms of the disability and provide for ratings based on the overall level of disability.  It is difficult to imagine symptoms that would not be contemplated by these broad rating criteria.  The earlier discussion of the evidence and shows the Veteran's peripheral neuropathy symptomatology are contemplated by the rating criteria.  Further, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard.  Therefore, referral for consideration of a higher rating on an extraschedular basis is not warranted.  38 C.F.R. §§ 3.321(b)(1), 4.1.

The Board also acknowledges that the Veteran is service connected for multiple disabilities for which he is separately rated.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."

The Court recognized that such an extraschedular rating performed "a gap filling function" between the schedular rating and a total rating for compensation based on individual unemployability (TDIU).  Johnson v. McDonald, at 1366.  In this case, the Veteran has been afforded a TDIU for the period since June 1, 2010.  Hence, the gap has been filled and there is no need to consider a combined extraschedular rating.

In Johnson, the appellant was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for separate ratings for peripheral neuropathy of the upper extremities is the only increased rating claim before the Board at this time.  Further there has been no allegation or evidence that the combined effects of service connected disabilities prior to June 1, 2010 were manifested by symptoms not contemplated by the rating criteria.

A claim for an increased rating includes the issue of whether the Veteran's disability renders him unable to obtain and maintain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A November 2014 rating decision granted a total disability rating based on individual unemployability (TDIU), effective in June 1, 2010.  The Veteran has reported that he continued to work 20 hours per week or more in construction until May 31, 2010.  There is no evidence of unemployability prior to June 1, 2010; therefore consideration of TDIU prior to that date is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial rating higher than 40 percent for diabetes mellitus-associated peripheral neuropathy of the right (dominant) upper extremity is denied.

Entitlement to an initial rating of 30 percent for diabetes mellitus-associated peripheral neuropathy of the left upper extremity is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


